                  Case 19-12122-KG    Doc 298     Filed 10/24/19     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 11

FOREVER 21, INC., et al.,                        Case No. 19-12122 (KG)

         Debtors.                                Jointly Administered

                            NOTICE OF APPEARANCE AND
                          REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that 601 Pine Street Investment Group, Inc. (“Landlord”),

creditor and party-in-interest in the above-captioned cases, hereby appears by its counsel,

Connolly Gallagher LLP and Davis Wright Tremaine LLP, and such counsel hereby enter their

appearance pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”); and such counsel hereby request, pursuant to Bankruptcy Rules 2002, 3017 and 9007

and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings

given or filed in the above-captioned cases be given and served upon the following persons at the

following addresses, including email addresses, telephone, and facsimile numbers:

Karen C. Bifferato, Esquire                      Rhys Matthew Farren, Esquire
Kelly M. Conlan, Esquire                         DAVIS WRIGHT TREMAINE LLP
CONNOLLY GALLAGHER LLP                           929 108th Avenue NE, Suite 1500
1201 N. Market Street, 20th Floor                Bellevue, WA 98004
Wilmington, DE 19801                             Telephone: (425) 646-6132
Telephone: (302) 757-7300                        Email: rhysfarren@dwt.com
Email: kbifferato@connollygallagher.com
Email: kconlan@connollygallagher.com




{05492816.DOC.}
                  Case 19-12122-KG      Doc 298        Filed 10/24/19    Page 2 of 4



        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to the above-

captioned cases and proceedings related thereto.

        This Notice of Appearance and Request for Notices and Papers shall not be deemed or

construed to be a waiver of (a) Landlord’s rights (i) to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding so

triable in these cases or in any case, controversy, or proceeding related to these cases, and (iii) to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to

which Landlord is or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments, Landlord expressly reserves.

Dated: October 24, 2019                        CONNOLLY GALLAGHER LLP


                                               /s/ Karen C. Bifferato
                                               Karen C. Bifferato (#3279)
                                               Kelly M. Conlan (#4786)
                                               1201 N. Market Street, 20th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 757-7300
                                               Facsimile: (302) 757-7299
                                               Email: kbifferato@connollygallagher.com
                                               Email: kconlan@connollygallagher.com

                                               -and-




{05492816.DOC.}                                    2
                  Case 19-12122-KG   Doc 298    Filed 10/24/19    Page 3 of 4



                                         Rhys Matthew Farren, Esquire
                                         DAVIS WRIGHT TREMAINE LLP
                                         929 108th Avenue NE, Suite 1500
                                         Bellevue, WA 98004
                                         Telephone: (425) 646-6132
                                         Email: rhysfarren@dwt.com


                                         Attorneys for Landlord




{05492816.DOC.}                             3
                  Case 19-12122-KG       Doc 298     Filed 10/24/19     Page 4 of 4



                                  CERTIFICATE OF SERVICE

                  The undersigned hereby certifies that on the 24th day of October, 2019, a copy of

the foregoing Notice of Appearance and Request for Notices and Papers was electronically filed

and served via CM/ECF on all parties requesting electronic notification in this case.



Dated: October 24, 2019
                                               /s/ Karen C. Bifferato
                                               Karen C. Bifferato




{05492816.DOC.}
